Citation Nr: 1421532	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include tendonitis and plantar fasciitis. 

2.  Entitlement to service connection for a left foot disorder, to include tendonitis and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from April 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Regional Office in North Little Rock, Arkansas.

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

After the appeal was certified for Board review, the appellant submitted additional evidence which has not yet been reviewed by the RO.  However, his representative also submitted a waiver of RO consideration, and thus it may be considered by the Board in the first instance.  See 38 C.F.R. § 20.1304(a) (2013).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Board remanded this case, in part, for a VA examination and opinion as to whether it is at least as likely as not that the Veteran's current bilateral foot disorders, to include tendonitis and plantar fasciitis, were related to service.  The April 2010 VA examiner stated that there was no evidence of residual disability stemming from service.  This case was again remanded in July 2011 for clarification from the examiner regarding an opinion on etiology of the Veteran's diagnosed tendonitis and plantar fasciitis, which had been diagnosed during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The examiner, in an August 2011 report, again stated that "there was no indication of tendonitis or plantar fasciitis to examination."  He then seemed to relate the Veteran's foot complaints to his obesity.  It remains unclear as to whether the Veteran currently has, or has had, a disability due to his active service.  Unfortunately, this opinion is not responsive to the Board's inquiry and another remand is necessary.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a podiatry examination by an examiner other than the examiner (J.V.S.), who conducted the April 2010 VA examination.  The purpose of the examination is to determine the nature, extent, onset and etiology of his current bilateral foot disorders, including his diagnosed tendonitis and plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

Following physical examination, review of the record, and interview of the Veteran, the examiner should address the following:

a. Identify and/or diagnose any disability of the right or left foot that has existed during the pendency of the appeal.  In so doing, the examiner should reconcile his/her findings with the April 2010 VA examination that did not show any indication of tendonitis or plantar fasciitis, the August 2003 report from Dr. G.M., who diagnosed plantar fasciitis, and the November 2006 report from Dr. H.P., who diagnosed recurrent Achilles tendonitis of the right foot during the pendency of the appeal.  

b. Next, for each diagnosed disability of the right and/or left foot, to include those conditions that have resolved during the pendency of the appeal, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right or left foot disorders had its onset in or is otherwise etiologically related to service, including his December 1977 diagnosis of mild left Achilles tendonitis and the Veteran's contentions of injuring his feet during road marches.  

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

2.  Thereafter, the RO should readjudicate the issues on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

